DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 13 is objected to because of the following informalities:  “claim 1” is believed to be in error for --claim 2--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Budmir 2012/0247125.
	In regards to Independent Claim 1, Budmir teaches a gas turbine (1), comprising: a plurality of first-stage stator vanes (4SV in figure 3) arranged in a circumferential direction (shown in figure 3), the first- stage stator vanes each including a vane surface having a pressure surface (pressure surface in figure 3 below) and a suction surface (suction surface in figure 3 below); a first combustor disposed on a suction surface side of one of the first-stage stator vanes (combustor 3 upstream of suction surface), the first combustor having a first combustor outlet (outlet of 3) which includes a first side wall portion (34) extending along a radial direction; and a second combustor (3 downstream of pressure surface) disposed on a In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that reducing the distance between the leading edge of the vanes and the combustor walls will reduce the disturbance to the flow of combustion gases from the combustor to the turbine section, as taught by Budmir, such that it is not inventive to discover the optimum workable range through routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to reduce the distance from the leading edge of the vane to the downstream end of the combustor to be less than 10% of the length of the vane in order to reduce disturbance to flow and increase the efficiency of the system.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

    PNG
    media_image1.png
    760
    638
    media_image1.png
    Greyscale

Figure 3 of Budmir
	Regarding Dependent Claim 2, Budmir teaches that the circumferential direction from an outer side toward an inner side of the second side wall portion is defined as a y'-axis (opposite direction of y-axis in figure 3 above), a second angle formed by a second tangent line to the pressure surface with respect to a second reference tangent line is not greater than 45 degrees (2nd angle in figure 3 above is less than 45 degrees), the second tangent line passing through an intersection point between the pressure surface in the front part of the one of the first-stage stator vanes and the second reference tangent line, the second reference tangent line passing through a position at which a slope dy'/dx of an inner wall surface in a downstream end part of the second side wall portion is maximum and extending downstream of the inner wall surface (dashed line shown to define second angle in figure 3 above).
Dependent Claims 3 and 12-13, Budmir teaches the invention as claimed and discussed above.  However, Budmir does not teach that the first angle is between 20 and 45 degrees, and the second angle is between 0 and 25 degrees.  Budmir further teaches that the gap between the leading edge (LE) and the downstream end of the combustor walls (33 and 34) is decreased in order to reduce the disturbance to the flow from the combustor to the turbine stator vanes (paragraph [0011]).  Changes to the gap will change the first and second angle, where an increase in the gap reduces the angles, and a decrease in the gap increases the angles.  Therefore the distance between the leading edge of the vane and the downstream end of the combustor walls, and the first and second angles that depend on the distance, are recognized as result effective variables.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that reducing the distance between the leading edge of the vanes and the combustor walls to increase the angles will reduce the disturbance to the flow of combustion gases from the combustor to the turbine section, as taught by Budmir, such that it is not inventive to discover the optimum workable range through routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to set the distance from the leading edge of the vane to the downstream end of the combustor such that the first angle is between 20 and 45 degrees, and the second angle is between 0 and 25 degrees, in order to reduce disturbance to flow and increase the efficiency of the system.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
	Regarding Dependent Claim 6, Budmir teaches that the one of the first-stage stator vanes (4SV) includes a rear part positioned downstream of the front part, and having a convex curved surface and a concave curved surface, the convex curved surface being a trailing edge region of the suction surface, the concave curved surface being a trailing edge region of the 

    PNG
    media_image2.png
    583
    620
    media_image2.png
    Greyscale

Figure 3 of Budmir
	Regarding Dependent Claim 14, Budmir teaches a minimum gap gi in the axial direction between the front part and the first side wall portion, and a minimum gap g2 in the axial direction between the front part and the second side wall portion satisfy 0.9 gi/g2 < 1.1 (the gap between the leading edge of the vane is the same between downstream end of both the first combustor wall 34 and second combustor wall 33 as shown in figure 3).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Budmir as applied to claim 1 above, and further in view of Rainbow 2,833,514.
Regarding Dependent Claim 15, Budmir teaches the invention as claimed and discussed above.  However, Budmir does not teach that the protruding amount of the suction surface from the inner wall surface is between 1/10 and 1/5 of the pitch between the vanes.  Rainbow teaches that increasing the pitch of the vanes, resulting in an increase of the protrusion, in order to increase the velocity of the flow between the vanes (Col. 4, ll. 3-11).  Therefore, the width of the vanes, and the ratio of delta y / P, are recognized as result effective variables.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the width of the vanes to increase the ratio of delta y / P will increase the velocity of the flow entering the turbine, as taught by Rainbow, such that it is not inventive to discover the optimum workable range through routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to set the width of the vanes such that ratio of delta y / P is between 0.1 and 0.2, in order to increase the velocity of flow entering the turbine.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Allowable Subject Matter
Claims 4, 5, and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 4, that the first angle is not less than the second angle; prior art fails to teach, in combination with the other limitations of dependent claim 5, that the front part has a front end surface facing the downstream end surface of the first side wall portion and the downstream end surface of the dependent claim 7, a first surface linearly extending from a leading edge of the convex curved surface, and a second surface linearly extending from a leading edge end of the concave curved surface.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741